Citation Nr: 1132714	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for eczema, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased (compensable) evaluation for hemorrhoids.

3.  Entitlement to an increased (compensable) evaluation for onychomycosis.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Accompanying the Veteran's October 2010 substantive appeal was a statement from his representative requesting a Board video-conference hearing.  On February 25, 2011, the Veteran was sent a letter informing him that his Board video-conference hearing was scheduled for March 30, 2011.  He was informed that if he was unable to report for the hearing, he should contact VA a minimum of two weeks prior to the scheduled hearing date.  He was told that if he failed to report for his scheduled hearing, no further request for a hearing would be granted unless the failure to appear arose under circumstances that did not allow a timely request to reschedule the hearing.  

The Veteran's request to reschedule his Board video-conference hearing, dated March 21, 2011, was received on March 23, 2011.  He said that he would not be able to attend the hearing because he could not get time off work, he lived three hours away, had an illness in the family, and might have to travel out of state.  

Requests for a change in a Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c) (2010). Such requests must show good cause why a new hearing date is necessary.  Id.  Otherwise, the Veteran must file a motion for a new hearing date, directly with the Board, within 15 days of the originally scheduled hearing date, and must explain why he failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2010).  

In this case, the Veteran's request to reschedule his hearing was received one week before the date of the scheduled hearing, which is not a timely request, under 38 C.F.R. § 20.704.  Nevertheless, the Board construes the Veteran's request to reschedule his hearing, which was forwarded to the Board, to be a motion for a new hearing date.  The Board finds that the Veteran's inability to get off work and reported family illness, when considered in light of the three-hour distance from his home to the RO, are sufficient causes to reschedule the hearing.  

The Veteran did not provide an explicit statement as to why it was impossible for him to request to reschedule his hearing at least two weeks prior to the scheduled date of the hearing.  The notice he was provided, however, does not clearly state this was necessary, in this case, where his request to reschedule was received one week before the scheduled hearing.  In this regard, the notice states that if he was unable to report for the hearing, "please contact us a minimum of two weeks prior to your scheduled hearing date . . . ."  He was then told that if he did not report for the scheduled hearing, his request would be considered withdrawn, and he wound not be granted a hearing request unless his failure to appear arose under circumstances that did not allow him to submit a timely request to reschedule.  It is not clear from this that notice received less than two weeks prior to the scheduled hearing, but still a week in advance of the hearing, counts as a failure to report for the hearing.  

In view of this ambiguity in the notice, the Board finds that the Veteran's report of family illness is sufficient explanation that a timely request for postponement was precluded.  In this regard, by statute, the Board shall decide any appeal only after affording the appellant an opportunity for a hearing.  38 C.F.R. § 7107(b) (West 2002); see 38 C.F.R. § 20.700(a) (2010).  In view of the potential due process considerations, the Board finds that good cause both to reschedule, and for failure to notify VA at least two weeks in advance of the scheduled hearing.  Accordingly, the motion to reschedule a Board video-conference hearing is granted.  

If good cause and the impossibility of timely requesting postponement are shown, the hearing will be rescheduled for the next available hearing date at the same facility after the appellant or his or her representative gives notice that the contingency which gave rise to the failure to appear has been removed.  38 C.F.R. § 20.704(d) (2010).  The Veteran must be informed of this, and, if and when appropriate, a hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge for the next available hearing date.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


